Case 2:19-cv-11609-VAR-SDD ECF No. 34 filed 08/07/20                       PageID.534       Page 1 of 1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Rebecca Holland,

        Plaintiff(s),

vs                                                               Case No: 19-11609
                                                                 Honorable Victoria A. Roberts
National Railroad Passenger Corporation,

      Defendant(s),
___________________________________/

           NOTICE OF TELEPHONE CONFERENCE ON PENDING MOTION

RE: Plaintiff’s Motion to Compel [ECF 30]

        The Court has received the above motion. The moving party must immediately contact

other counsel of record to find a convenient time within the next three (3) days to hold a

telephone conference with the Court. After checking schedules, the moving party must contact

my Case Manager, Linda Vertriest, to arrange a conference. After this telephone conference, the

Court will determine the necessity for more formal consideration of the motion.

        This notice is not intended to prompt either the filing of additional motions by any party,

or a written response to this motion. If time permits, the Court will discuss other issues during

the telephone conference.


                                                            /s/ Victoria A. Roberts
                                                         Victoria A. Roberts
Dated: 8/7/2020                                          United States District Court Judge

NOTE: The Court will consider the assessment of reasonable expenses incurred in making the motion,
including attorney fees, if this motion is not resolved before the telephone conference. Such assessment
will be made if concurrence was sought before the motion was filed and continues to be unreasonably
withheld at the time of the telephone conference.
